Citation Nr: 0831144	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  93-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus associated with herbicide exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to December 1969, including service in 
Vietnam. 

Procedural history

The diabetes claim

The RO denied the veteran's claim of entitlement to service 
connection for type II diabetes mellitus on a presumptive 
basis due to herbicide exposure in Vietnam in a February 2006 
rating decision.  The Board, construing an October 2006 
statement by the veteran's representative as a notice of 
disagreement (NOD) with this decision, remanded the claim for 
issuance of a statement of the case (SOC) in the above-
referenced November 2006 remand.  Such was accomplished by 
the VA Appeals Management Center (AMC) in March 2008.  

On July 29, 2008, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a substantive appeal may not have been filed as to the issue 
of entitlement to service connection for diabetes mellitus, 
and that the issue might have to be dismissed.  The veteran 
was provided 60 days to submit argument or evidence as to the 
timeliness of his appeal. A response from the veteran's 
representative was received on August 15, 2008.

The TDIU claim

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1992 rating decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio (the RO), which, in part, denied the veteran's claim of 
entitlement to TDIU.

The TDIU claim was remanded by the Board in July 1995, April 
1997, August 1998, March 2005 and November 2006 for further 
evidentiary and procedural development.  Such was 
accomplished, and in March 2008 the AMC issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim of entitlement to TDIU.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

Issues not on appeal

In March 2005, the Board denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of shell fragment wounds of 
the left shoulder and arm.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2007). 

In August 2008, the veteran's representative stated that the 
veteran's service-connected shell-fragment wound of the left 
shoulder and arm should receive a separate compensable 
disability rating for scarring.  The Board interprets this as 
a new claim.  That issue has not yet been addressed by the 
RO, and it is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

In a January 2008 rating decision, the RO increased the 
rating assigned for the veteran's PTSD to 50 
percent disabling; continued service-connected left ear 
hearing loss at noncompensably (zero percent) disabling and 
service-connected tinnitus at 10 percent disabling; and 
denied entitlement to service connection for right ear 
hearing loss.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Thus the only two issues which are currently in appellate 
status are those listed on the first page of this decision 
and discussed below.


FINDINGS OF FACT

1.  The veteran was notified by VA on March 2, 2006 that his 
claim of entitlement to service connection for type II 
diabetes mellitus associated with herbicide exposure was 
denied.  His NOD was received by VA in October 2006.  The AMC 
issued a SOC on March 21, 2008.  The veteran did not file a 
timely substantive appeal as to this issue.

2.  The veteran's service-connected disabilities are PTSD, 
currently rated 50 percent disabling; tinnitus and shell 
fragment wound left shoulder and arm, separately rated 10 
percent disabling; and perforation of both eardrums, scar on 
chin, left ear hearing loss, osteoma left middle ear and 
shell fragment wound of the buttocks, separately rated 
noncompensably disabling.  A combined 60 percent disability 
rating is in effect.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
issue of entitlement to service connection for type II 
diabetes mellitus associated with herbicide exposure; thus, 
the Board has no jurisdiction to consider that issue and it 
is dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.   The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

With respect to the TDIU claim, as noted in the Introduction 
the case was remanded in July 1995, April 1997, August 1998, 
March 2005 and November 2006.  In July 1995, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide the veteran with an updated VA psychiatric 
examination and to obtain a VA social and industrial survey 
to assess the impact of the veteran's service-connected PTSD 
on his social and industrial adaptability.  In April 1997 the 
Board requested a medical opinion as to whether the veteran's 
service-connected PTSD prevented him from securing and 
following a substantially gainful occupation.  The remands in 
August 1998, March 2005 and November 2006 called for 
completion of development related to intertwined issues.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].

A VA psychiatric examination and a social and industrial 
survey were accomplished in September 1995 and October 1995.  
An addendum opinion from the October 1995 VA psychiatric 
examiner was obtained in October 1997.  After the most recent 
development related to intertwined issues, the AOJ 
readjudicated the claim in the March 2008 SSOC.

As for the diabetes claim, the Board's remand in November 
2006 instructed that a SOC be issued.  This was accomplished 
in March 2008, as has been discussed in the Introduction 
above.  

In its March 2005 decision and November 2006 remand, the 
Board noted that the veteran had pending a claim for an 
increased rating for his s service-connected post traumatic 
stress disorder (PTSD).  The Board instructed that the claim 
be adjudicated.  See the November 2006 Board remand, page 4.  
This was done.  In a January 2008 rating decision, the RO 
increased the rating assigned for the veteran's PTSD to 50 
percent disabling.

Accordingly, all of the Board's remand instructions have been 
complied with.  
See Stegall, supra.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his TDIU claim in 
a letter from the RO dated May 21, 2003, which informed the 
veteran "you may be entitled to compensation at the 100 
percent rate if you are unable to secure and follow a 
substantially gainful occupation solely due to your service-
connected disabilities."  Additionally, the RO informed the 
veteran of the evidence necessary to substantive his service 
connection claim in a letter from the AMC [issued subsequent 
to Board's March 2005 remand] dated April 11, 2005, to 
include evidence of "a current disability and the earliest 
date of manifestation," as well as "evidence of your 
service in Vietnam."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of him claims and advised of the 
provisions relating to the VCAA in the above-referenced May 
2003 and April 2005 letters.  Specifically, the veteran was 
advised in the April 2005 letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the SSA.  The May 
2003 letter specifically indicated that updated outpatient 
records from the VA Outpatient Clinic (VAOC) in Columbus and 
the VA Medical Center (VAMC) in Dayton would be associated 
with the veteran's claims folder.  With respect to private 
treatment records, the April 2005 letter informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency.  Included with the 
May 2003 letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  

The April 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  
The veteran was also advised in the letters that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims. 

The April 2005 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirement of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there is a significant Court decision concerning the 
VCAA which is pertinent to the veteran's claims.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  Moreover, because the veteran's claims are 
being denied, elements (4) and (5) are moot. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his TDIU claim, which 
was by rating decision in February 1992.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudication in February 1992 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran was provided with VCAA notice through 
the May 2003 and April 2005 VCAA letters and his claim was 
readjudicated in the March 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
TDIU claim on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

In any event, with respect to the diabetes claim, VCAA 
notification is moot because as explained below a timely 
appeal was not filed.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  A social and industrial survey was 
completed in September 1995.  
The veteran was also afforded VA examinations in July 1991, 
October 1995, July 1996, October 2001 and December 2005.  VA 
fee-basis examinations were provided in December 1998 and 
June 2001.  Addendum opinions were sought for the October 
1995 examination in March 1996 and October 1997. 

The Board finds that under the circumstances of this case, VA 
has satisfied the duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

Due process considerations

The Board additionally observes that all appropriate general 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2007).  The veteran has been accorded the opportunity 
to present evidence and argument in support of his claims.  
His accredited representative has presented argument on his 
behalf.  He declined to exercise his option of testifying at 
a personal hearing.

As was alluded to in the Introduction, the Board has 
identified a procedural defect as to the issue of entitlement 
to service connection for type II diabetes mellitus 
associated with herbicide exposure, namely whether a timely 
substantive appeal was filed.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.

In this case, the Board contacted the veteran and his 
representative in July 2008, informing him of the possible 
inadequacy of his substantive appeal and soliciting his 
response.  His representative responded in August 2008.

It is clear that the veteran was informed of the necessity of 
filing a timely substantive appeal.  See, in particular, the 
March 2008 SOC, page 1.  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, by the AMC in March 2008, as an enclosure to 
the SOC.  Furthermore, the AMC specifically stated: "We will 
gladly explain the form [9] if you have questions."  The 
Board provided the veteran with pertinent law and regulations 
and provided him the opportunity to respond to its July 2008 
letter.

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for type II diabetes 
mellitus associated with herbicide exposure.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a NOD and is 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2007).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

As discussed in the Introduction above, the veteran was 
denied service connection for type II diabetes mellitus 
associated with herbicide exposure in a February 2006 rating 
decision.  He was notified of that decision by correspondence 
from the VA dated March 2, 2006.  On October 4, 2006 the 
Board received what it construed as a NOD as to that 
decision.  The Board remanded the claim in November 2006 so 
that a SOC could be issued.

On March 21, 2008, the AMC issued a SOC which continued the 
RO's February 2006 denial.  The veteran was informed of his 
appeal rights in a letter accompanying the SOC.  As an 
enclosure to that letter he was provided with a VA Form 9, 
substantive appeal.  That form was not submitted by the 
veteran or by his representative.  

In May 2008 the veteran's representative submitted a 
statement concerning the veteran's claim for TDIU; no 
reference to the diabetes claim was made.

The Board informed the veteran by letter dated July 29, 2008, 
with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claim of entitlement to service 
connection for type II diabetes mellitus associated with 
herbicide exposure.  The veteran was informed that he could 
submit argument pertinent to the question of the timeliness 
of his substantive appeal to the Board and that he could also 
present sworn hearing testimony if he so desired.  A copy of 
pertinent law and regulations accompanied the letter.  Sixty 
days were provided for his response.  The letter informed the 
veteran that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.

The veteran's representative submitted additional argument in 
an informal hearing presentation dated August 15, 2008.  The 
representative merely stated that the veteran contended that 
he submitted a timely response to the statement of the case 
issued by the AMC regarding the diabetes issue 

Analysis

As was discussed in the factual background above, the 
veteran's claim of entitlement to service connection for type 
II diabetes mellitus associated with herbicide exposure was 
denied by the RO on February 27, 2006.  The veteran was 
provided notice on March 2, 2006. A NOD was received on 
October 4, 2006.  [This is within the one-year period 
provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.]  

A SOC was mailed to the veteran by the AMC on March 21, 2008.  
The transmittal letter provided with the SOC stated:

You must file your appeal with this office within 60 
days from the date of this letter or within the 
remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this 
period, we will close your case.  If you need more time 
to file your appeal, you should request more time before 
the time limit for filing your appeal expires.

[Emphasis as in the original letter.]

As was noted in the law and regulations section above, the 
veteran had one year from the RO's March 2, 2006 notice of 
denial letter to file his substantive appeal, or within 60 
days from the issuance of the March 21, 2008 SOC.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  In this case, 
utilizing the 60 day deadline is more beneficial to the 
veteran, since it would have allowed him to file by May 21, 
2008 instead of March 2, 2007.  In any event, a substantive 
appeal was not filed by the veteran.

The Board has carefully reviewed the record in order to 
determine whether any  communication by or on behalf of the 
veteran constitutes an adequate substantive appeal under the 
pertinent law and regulations.  The Board has identified no 
such communication, and the veteran and his representative 
have pointed to none.
In that connection, the May 2, 2008 Statement of Accredited 
Representative in Appealed case specifically referred to only 
one issue, TDIU.  That communication, therefore, may not be 
considered to be a substantive appeal as to the diabetes 
claim.

Although the veteran's very able representative has conveyed 
the veteran's contention that a substantive appeal was timely 
filed, no specifics have been provided.  To the extent that 
the veteran is contending that he in fact returned a 
completed VA Form 9 to the AMC, there is the presumption of 
administrative regularity, under which it is presumed that 
government officials "have properly discharged their official 
duties."  See United States v. Chemical Foundation, Inc., 272 
U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA. The Court found that 
the presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

The Board finds that without any supporting evidence, the 
veteran's implied contention that the AMC (or the United 
States Postal Service) misplaced his VA Form 9 does not serve 
to rebut the presumption of administrative regularity.  

The Board additionally observes that pursuant to 38 C.F.R. § 
3.109, time limits for filing may be extended in some cases 
on a showing of "good cause."  The Court decided in Corry 
v. Derwinski, 3 Vet. App. 231 (1992), however, that there is 
no legal entitlement to an extension of time; rather, 38 
C.F.R. § 3.109(b) commits the decision to the sole discretion 
of VA.  Specifically, 38 C.F.R. § 3.109(b) requires that 
where an extension is requested after expiration of a time 
limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.

In this case, the veteran never requested an extension of 
time for filing a substantive appeal.  He never attempted to 
file a substantive appeal out of time, and he has not 
demonstrated good cause for his failure to file a timely NOD.  
His representative merely asserts that the veteran submitted 
a timely response to the SOC.  The Board has detailed at 
length how such did not occur.  Accordingly, 38 C.F.R. § 
3.109 is inapplicable in this case.

In conclusion, for reasons stated above, the Board finds that 
a substantive appeal was not timely filed, and indeed was 
never filed at all. The Board therefore does not have 
jurisdiction to consider this issue.  Because the Board lacks 
jurisdiction to adjudicate the veteran's claim of entitlement 
to service connection for type II diabetes mellitus 
associated with herbicide exposure, his appeal as to this 
claim is dismissed.  See Roy v. Brown, 5 Vet. App. 554 
(1993); see also Fenderson v. West, 12 Vet. App. 119, 128-31 
(1999) [discussing the necessity of filing a substantive 
appeal which comports with governing regulations].



2.  Entitlement to TDIU.

Pertinent law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2007).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2007).  



Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

Initial matter - Mittleider concerns

Initially, the Board is confronted with evidence which 
indicates that certain of the veteran's service-connected and 
non service-connected disabilities arguably overlap.  
However, there is of record competent medical evidence which 
effectively distinguishes among the various diagnoses.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].   

The Board notes that in addition to PTSD, the medical 
evidence shows diagnoses of depression and a paranoid 
personality disorder.   There is a medical opinion of record 
distinguishing the various diagnoses.  Although the June 2001 
VA fee-basis examiner opined the veteran was unemployable, 
such was attributed by the examiner to an underlying 
personality disorder and depression, rather than his service-
connected PTSD.  

Similarly, the medical evidence of record indicates that he 
greater portion of the veteran's current left arm and 
shoulder symptomatology, which consists of numbness and 
difficulty lifting and grasping objects, has been attributed 
to non service-connected carpal tunnel syndrome and a left 
ulnar nerve lesion.  An October 1995 VA examiner specifically 
opined that there is no medical nexus relationship between 
the service-connected shell fragment wound to the left 
shoulder and arm and the non service-connected carpal tunnel 
syndrome.  In an October 1997 VA examination report, the 
examiner described the veteran's shell fragment wound 
residuals as "very mild."  Based on this medical evidence, 
the Board will not ascribe significant left arm and shoulder 
functional loss to the service-connected shell fragment 
wounds.  See Mittleider, supra.

Schedular basis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The veteran is service-connected for PTSD, rated 50 percent 
disabling; shell fragment wounds left (major) shoulder and 
arm, Muscle Group I and tinnitus, separately rated 10 percent 
disabling; and left ear hearing loss, perforated eardrums and 
osteoma of the left middle ear, each rated noncompensably 
(zero percent disabling).  A combined 60 percent disability 
rating is in effect.  

[The veteran is also service connected for a scar on his chin 
and a shell fragment wound of the buttocks, both rated 
noncompensably (zero percent) disabling.  The medical records 
do not show, and the veteran himself does not contend, that 
his service-connected scar or shell fragment wound to the 
buttocks has any impact on his disability picture.  Instead, 
the veteran's contentions over the years concern the service-
connected PTSD, shell fragment wounds of the left shoulder 
and arm and hearing problems.]

The veteran's service-connected disabilities do not meet the 
schedular criteria for consideration of TDIU.  Specifically, 
there is no one disability ratable at 60 percent or more.  
Additionally, though PTSD is rated at 50 percent disabling 
[thus meeting the schedular requirement that one disability 
be rated 40 percent or more], the combined disability rating 
is less than 70 percent.  Therefore, he does not meet the 
criteria for consideration of TDIU on a schedular basis.  See 
38 C.F.R. § 4.16(a) (2007).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).

The veteran's employment history reflects that he previously 
held jobs as a truck driver and manual laborer.  He has been 
unemployed since around 1980.  

In the instant case, the veteran has not presented competent 
evidence to support the premise that his service-connected 
disabilities have resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  No medical evidence has suggested that the 
veteran's service-connected PTSD, shell fragment wounds of 
the left shoulder and arm and hearing problems, alone, 
markedly interfere with his employment.  

The Board notes that the veteran reported to a July 1991 VA 
examiner that hearing problems were a source of his 
unemployability.  However, the competent medical evidence of 
record is negative for any findings that service-connected 
hearing problems factor into the veteran's ability to find 
and maintain substantial employment.  Indeed, the veteran has 
never mentioned service-connected hearing problems in 
relation to his TDIU claim in the numerous statements 
submitted over the course of this lengthy appeal.  

The evidence of record also demonstrates that the veteran's 
service-connected PTSD and shell fragment wounds do not 
impede his ability to follow a substantially gainful 
occupation.  The veteran and his spouse have asserted that he 
cannot work due to problems with his left (dominant) hand and 
arm associated with his service-connected shell fragment 
wounds.  See, e.g., statements from the veteran and his 
spouse dated June 25, 1987; December 10, 1987; and February 
6, 1990.  However, the record is negative for any competent 
medical evidence linking the veteran's unemployability to the 
service-connected shell fragment wound residuals.  
As has been discussed above in connection with Mittleider, it 
appears the service-connected shell fragment wounds of the 
left shoulder and arm evidence only mild symptomatology.  See 
the October 1997 VA examination report, in which the examiner 
described the veteran's shell fragment wound residuals as 
"very mild."  
He veteran's left upper extremity symptoms have been ascribed 
to other, non service-connected causes, carpal tunnel 
syndrome and ulnar nerve lesion.  To the extent that the 
veteran himself and his spouse believe that his service-
connected disability is causing his left upper extremity 
symptoms,  it is now well settled that law persons, such as 
the veteran and his spouse, are not competent sources of 
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions] 

Additionally, the competent medical evidence of record 
indicates the veteran's unemployability is not attributable 
to service-connected PTSD.  Of particular significance is an 
addendum opinion dated in October 1997 from the October 1995 
VA psychiatric examiner which stated: 

On review of my evaluation of [the veteran] I do not 
believe that he is totally and permanently disabled 
from a psychiatric point of view.  I believe that he 
is able to engage in substantial gainful employment.  
He has worked most of his life as a common laborer 
and his psychiatric impairments do not limit his 
ability to engage in the occupations that he had 
formerly engaged in since discharge from the Armed 
Forces.  From a psychiatric point of view his 
disability does not prevent him from employment.  

The Board additionally observes that although the June 2001 
VA fee-basis examiner opined the veteran was unemployable, 
such was attributed by the examiner to an underlying 
personality disorder and depression, rather than his service-
connected PTSD.  See Mittleider, supra.

Moreover, the September 1995 VA social and industrial 
examiner indicated that PTSD was a "major part" of the 
veteran's unemployability; however, the examiner also 
referred to the non service-connected neurological symptoms 
of the left hand and arm as impediments to employability.  In 
a January 16, 1998 M.M., M.M. noted that the veteran's [non 
service-connected] carpal tunnel syndrome and left ulnar 
nerve lesion prevented the veteran from being able to perform 
work in manual labor.  

Further, there is no medical or other evidence of record 
which indicates that the veteran's service-connected 
disabilities, acting in concert, render him unemployable.  
The veteran himself has asserted that non service-connected 
physical problems were to blame for his unemployability.  He 
reported to an April 1988 VA examiner, prior to filing his 
claim for TDIU, that he stopped working because of pain in 
his back.  He testified to a hearing officer at the RO that 
he had not worked since around 1980 due to his back and hips.  
See the February 1993 Hearing Officer transcript, page 4.  In 
a May 3, 2001 statement, the veteran argued that he was "not 
able to work due to all of the problems I have had with my 
feet." 

In short, the medical and other evidence of record indicates 
that the veteran's shell fragment wound residuals are 
productive of no symptoms which can be said to interfere with 
his employability.  Additionally, though the service-
connected psychiatric problems are productive of symptoms 
which can be said to interfere with his employability, the 
evidence does not demonstrate that the service-connected 
PTSD, alone, renders him unable to secure or follow a 
substantially gainful occupation.  The record instead shows 
that his unemployability is also due to other non service-
connected problems, namely paranoid personality disorder and 
depression; carpal tunnel syndrome and left ulnar nerve 
lesion; and other non service-connected physical problems.

The Board does not in any way with to downplay the 
significance of the veteran's service-connected disabilities.  
The Board believes, however, that the symptomatology 
associated with the service-connected PTSD is appropriately 
compensated via the 50 percent rating which is currently 
assigned, and the 
10 percent rating assigned to the shell fragment wounds of 
the left shoulder and arm.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, as noted 
with the extraschedular rating discussion above, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while in no way diminishing the obvious impact that the 
PTSD and shell fragment wounds have on the veteran's 
industrial capacity, this is already taken into consideration 
in the assigned rating.

Considering the above evidence, the Board does not find that 
the veteran's PSTD, shell fragment wounds and hearing 
problems cause interference with employment which is 
sufficient to warrant referral for consideration of an 
extraschedular rating.
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the veteran has required any hospitalizations 
related to his PSTD and shell fragment wounds after his 
separation from service.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

The veteran's appeal as to the issue of entitlement to 
service connection for type II diabetes mellitus associated 
with herbicide exposure is dismissed.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


